         Case 1:21-mj-00500-GMH Document 16 Filed 08/04/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     :
                                             :
                                             :
               V.                            :      CASE NO. 21-MJ-500 (GMH)
                                             :
                                             :
ALAN WILLIAM BYERLY                          :

                                           ORDER

       AND NOW, this 4th day of August, 2021, upon review of Defendant Alan William

Byerly’s Unopposed Motion to Continue Detention Hearing and Exclude Time Under the

Speedy Trial Act, it is hereby

       ORDERED that the Motion is GRANTED and that the Detention Hearing scheduled

for July 30, 2021 is continued until August 6, 2021, at 3:30 p.m., before Magistrate Judge

Robin M. Meriweather; it is further

       NOTED that the time between July 30, 2021 and August 6, 2021 is automatically

excluded from calculation under the Speedy Trial Act, due to the pendency of the government's

motion for Defendant's pretrial detention. See 18 U.S.C. § 3161(h)(1)(D).

                                                                      Robin M.
                                                                      Meriweather
                                                                      2021.08.04
                                                                      12:52:31 -04'00'
                                                 _____________________________________
                                                 ROBIN M. MERIWEATHER
                                                 UNITED STATES MAGISTRATE JUDGE
